UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-2481



EDWARD O. OGALO,

                                              Plaintiff - Appellant,

          versus


CAMPBELL UNIVERSITY, INCORPORATED,

                                               Defendant - Appellee.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (CA-04-561-5-BO)


Submitted:   April 27, 2005                   Decided:   May 19, 2005


Before WILKINSON, LUTTIG, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Edward O. Ogalo, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Edward    O.   Ogalo     appeals   the   district   court’s   order

dismissing his civil action for failure to state a claim upon which

relief may be granted.       We have reviewed the record and find no

reversible error.    Accordingly, we affirm on the reasoning of the

district court. See Ogalo v. Campbell University, No. CA-04-561-5-

BO (E.D.N.C. Nov. 3, 2004).         We deny Ogalo’s motions to transfer

his action, to consolidate it with pending state matters, and to

join the United States Department of Justice and United States

Department of Homeland Security as defendants.             We also deny his

motion for a change of venue.          We also deny Ogalo’s motion for

oral   argument    because   the    facts    and   legal   contentions    are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                   AFFIRMED




                                    - 2 -